Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 1 of 9 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


  BORIS CAICEDO,
                                                                    ECF CASE
                                 Plaintiff,
                  vs.                                               CIVIL CASE NO.: 1:21-CV-2219


  HOME DEPOT USA, INC.,                                                                SUMMONS

                                 Defendant.


To the Defendant named above:

HOME DEPOT USA, INC.
A lawsuit has been filed against you.

Within 20 days after service of this Summons on you (not counting the day you received it) – or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or (3) – you must serve on the Plaintiff(s) an Answer to the attached Complaint or a motion under Rule
12 of the Federal Rules of Civil Procedure. The Answer or motion must be served on the Plaintiff(s) or Plaintiff(s)
attorney, whose name and address is:

                                            LIAKAS LAW, P.C.
                                          65 BROADWAY, 13th FL
                                        NEW YORK, NEW YORK 10006

       If you fail to respond, judgement by default will be entered against you for the relief demanded in the
Complaint. You must also file your Answer or motion with the Court.

Dated: April 22, 2021
                                                               CLERK OF THE COURT

                                                               __________________________________
                                                               Signature of the Clerk or Deputy Clerk



Name and Address of Defendant to be served:

HOME DEPOT USA, INC.
C/O CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK, 12207-2543
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 2 of 9 PageID #: 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK


     BORIS CAICEDO,                                    ECF CASE

                           Plaintiff,                  CASE NO.: 1:21-CV-2219

                  vs.                                       COMPLAINT

     HOME DEPOT USA, INC.,

                           Defendants.


         Plaintiff, by his attorneys, LIAKAS LAW, P.C., complaining of the defendant herein,

 respectfully shows to this court and alleges as follows:

1.      That Plaintiff, BORIS CAICEDO, at all times herein mentioned, was and still is a resident of

        the County of Kings, City and State of New York.

2.      That at all the times hereinafter alleged, and upon information and belief, Defendant HOME

        DEPOT USA, INC., was and still is a foreign corporation authorized to do business under and

        by virtue of the laws of the State of New York.

     3. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

        DEPOT U.S.A., INC., was and is a business entity duly organized and existing under and by

        virtue of the laws of the State of Delaware.

     4. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

        DEPOT U.S.A., INC., was and is a business entity duly organized and existing under and by

        virtue of the laws of the State of New York.

     5. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

        DEPOT U.S.A., INC., was and is a corporation and/or business entity duly licensed to transact

        business in the State of New York.
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 3 of 9 PageID #: 3




      6. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

         DEPOT U.S.A., INC., conducted business and maintained offices within the State of New

         York.

      7. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

         DEPOT U.S.A., INC., was and still is a foreign business corporation, duly authorized to do

         business in the State of New York.

      8. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

         DEPOT U.S.A., INC., maintained its corporate headquarters in Atlanta, Georgia.

      9. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

         DEPOT U.S.A., INC., committed a tortious act within the State of New York.

      10. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

         DEPOT U.S.A., INC., regularly does, or solicits, business in the State of New York.

      11. That at all the times hereinafter alleged, and upon information and belief, Defendant, HOME

         DEPOT U.S.A., INC., received substantial revenue from goods used or consumed, or services

         rendered, in the State of New York.

12.      That at all of the times hereinafter mentioned, and upon information and belief, Defendant,

         HOME DEPOT USA, INC., expected or should have reasonably expected its acts to have

         consequences in the State of New York.

13.      That on April 4, 2021, and at all times hereinafter mentioned, and upon information and belief,

         there existed a Home Depot upon the premises located at 579 Gateway Drive, in the County

         of Kings, City and State of New York.
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 4 of 9 PageID #: 4




14.   That on April 4, 2021, and at all times hereinafter mentioned, and upon information and belief,

      there existed a Home Depot upon the premises located at 579 Gateway Drive, in the County

      of Kings, City and State of New York.

15.   That on April 4, 2021, and at all times hereinafter mentioned, and upon information and belief,

      the Home Depot Store located upon the 579 Gateway Drive, in the County of Kings, City and

      State of New York was also known as Store #6152.

16.   That upon information and belief, and at all the times herein mentioned, the Defendant, HOME

      DEPOT USA, INC., owned the premises located at 579 Gateway Drive, in the County of

      Kings, City and State of New York.

17.   That upon information and belief, and at all the times herein mentioned, the Defendant, HOME

      DEPOT USA, INC., was the lessee or lessor of the premise located at 579 Gateway Drive, in

      the County of Kings, City and State of New York.

18.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, managed

      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

19.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, managed

      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

20.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, maintained
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 5 of 9 PageID #: 5




      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

21.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, controlled

      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

22.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, supervised

      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

23.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, inspected

      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

24.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, repaired the

      premises located at 579 Gateway Drive, in the County of Kings, City and State of New York.

25.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, designed

      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

26.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, constructed
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 6 of 9 PageID #: 6




      the premises located at 579 Gateway Drive, in the County of Kings, City and State of New

      York.

27.   That upon information and belief, and at all the times hereinafter mentioned, the Defendant,

      HOME DEPOT USA, INC., and Defendant’s agents, servants and/or employees, were under

      a duty and obligation to maintain the premises located at 579 Gateway Drive, in the County

      of Kings, City and State of New York.

28.   That on or about April 4, 2021, the Plaintiff, BORIS CAICEDO, was lawfully upon the

      aforesaid premises located at 579 Gateway Drive, in the County of Kings, City and State of

      New York.

29.   That on April 4, 2021, and at all times hereinafter mentioned, Plaintiff was lawfully inside the

      aforementioned premises known as Home Depot Store #6152.

30.   That on or about April 4, 2021, Plaintiff, BORIS CAICEDO, was caused to slip and fall due

      to a slippery, wet, greasy and/or otherwise defective and hazardous condition of the aforesaid

      premises.

31.   That this occurrence was caused by reason of the negligence, carelessness and recklessness of

      the Defendant, and/or Defendant’s agents, servants and/or employees, in the ownership,

      management, maintenance, supervision, inspection, repair, control, design and construction of

      the aforesaid premises located at 579 Gateway Drive, in the County of Kings, City and State

      of New York; in creating said dangerous, defective and hazardous condition; in failing to

      properly inspect, remedy and/or remove said dangerous condition.

32.   That Defendant, herein, was negligent, reckless and careless in that they violated and breached

      their duties to persons at the aforesaid premises, and particularly to this Plaintiff, BORIS

      CAICEDO, by knowingly permitting and allowing a dangerous, trap-like condition to be
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 7 of 9 PageID #: 7




      present at the aforesaid premises, by permitting and allowing the aforesaid premises to be,

      become and remain in a defective and unsafe condition, and were further negligent in failing

      to take suitable precautions for the safety of persons lawfully at the aforesaid premises.

33.   That the aforesaid accident and the injuries resulting therefrom were due, solely and wholly,

      as the result of the careless and negligent manner in which the Defendant owned, managed,

      maintained, controlled, supervised, inspected, repaired, designed and constructed the aforesaid

      premises, without the Plaintiff contributing in any way thereto.

34.   That by reason of the foregoing and the negligence of the Defendant, the Plaintiff, BORIS

      CAICEDO, was severely injured, bruised and wounded, suffered, still suffers and will

      continue to suffer for some time physical pain and bodily injuries and became sick, sore, lame

      and disabled and so remained for a considerable length of time.

                            AS AND FOR A SECOND CAUSE OF ACTION



35.   Plaintiff repeats and re-alleges each and every allegation contained in paragraphs "1"

      through "34", as if the same were fully herein after set forth at length.

36.   That Defendant's conduct as earlier described was negligent and careless in inter alia:

        a. Failing to take proper precautions for the safety and wellbeing of Plaintiff;

        b. That the defendant was negligent in the hiring, screening, training, and supervising

            of its employees, agents, contractors, vendors, etc.;

        c. Failing     to    adopt    appropriate    procedures     for   the     protection   of   its

            invitees/patrons/guests, including Plaintiff;

        d. Negligence at law.

37.   That the defendant should have known that its failure in such regards would cause harm.
 Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 8 of 9 PageID #: 8




38.   That by reason of the foregoing, the Plaintiff, BORIS CAICEDO, was compelled to and did

      necessarily require medical aid and attention, and did necessarily pay and become liable

      therefor, for medicines, and upon information and belief, the Plaintiff, BORIS CAICEDO,

      will necessarily incur similar expenses.

39.   That by reason of the foregoing, the Plaintiff, BORIS CAICEDO, has been unable to attend

      to his usual occupation in the manner required.

40.   That one or more of the provisions of Section 1602 of the Civil Practice Law and Rules do

      apply to the within action.

41.   That by reason of the foregoing, Plaintiff, BORIS CAICEDO, was damaged in an amount

      which exceeds the monetary jurisdictional limits of any and all lower Courts which

      jurisdiction would otherwise have herein, in an amount to be determined upon trial of this

      action.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff(s) demand that the following judgments in favor of the

Plaintiff(s), BORIS CAICEDO, awarding damages against the Defendant(s) for an amount which

exceeds the jurisdictional limits of all other Courts which would otherwise have jurisdiction herein,

in an amount to be determined upon trial of this action, together with costs and disbursements of

this action, and with interest from the date of the accident, to each Plaintiff in excess of $75,000

individually, including the following:

                a.     actual, compensatory and statutory damages;
                b.     punitive damages as allowed by law;
                c.     pre and post-judgement interest as allowed by law;
                d.     injunctive relief;
                e.     an award of attorneys’ fees as allowed by law;
                f.     an award of taxable costs; and
                g.     any and all such further relief as this Court deems just and proper
Case 1:21-cv-02219-ENV-CLP Document 1 Filed 04/22/21 Page 9 of 9 PageID #: 9




                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b)(1) and 38 (c) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all issues so triable.

Dated: New York, New York
       April 22, 2021

                                                         Respectfully,

                                                         LIAKAS LAW, P.C.
                                                         Attorneys for Plaintiff


                                                         /s/ Stephen J. Liakas, Esq.__
                                                         By: Stephen J. Liakas, Esq.
                                                         65 Broadway, 13th Floor
                                                         New York, New York
                                                         (212) 937-7765
                                                         SL@Liakaslaw.com
